Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office-Action acknowledges the Amendment filed on 3/22/2021 and is a response to said Amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 6-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent Claims 
In this case, the specification is interpreted as being directed towards a scavenger hunt game in which a player is expected to carry out “acts” before moving on to different locations to carry out further “acts” in order to “unlock” content on the player’s handheld gaming machine. However, when the specification describes the “act” of playing a wagering game, it only describes content being “unlocked” and not the player being presented with information on where to go next (ie: the location of the second gaming machine).

	However, the disclosure fails to “combine” both, that as a result of carrying out a task of playing a gaming machine, the player is informed of the location of the second gaming machine. While paragraph 52 is directed towards providing location-based indications towards players, it is directed towards location-based indication for location other handheld devices.  While paragraph 56 does disclose providing location-based hints on where to find an object such as a wagering machine, paragraph 56 does not disclose that such location-based hints are a result of carrying out an act of playing a gaming machine and is instead directed towards the act of “finding” an object. In this case, the act of “finding” before being given a location-based hint for the next object is a different embodiment than the act of “playing” an object and as a result of “playing” the object, being given location based hint for the next object. While paragraphs 57-58 are related to players carrying out “acts” related to playing a gaming machine, there is no mention that the result of such acts would be a location-based indication on where to go for the second gaming machine. Also, while paragraph 60 mentions that upon completion of an act on a gaming machine, players may be optionally informed to move onto another task or goal, it fails to teach of how, as a result of completing the task, the player is given the hint of the location of the second gaming machine.
Further explanations on the Examiner’s interpretations and reasons are below.


Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Applicant states:
“Initially, Applicant notes that, as paragraphs [0018] and [0149] state, the embodiments and obvious variations thereof described in the application are contemplated as within the spirit and scope of the claims. While different examples are provided within the application, these examples are not intended to limit the surrounding description to the single example given, particularly when the details provided in the description are not tied to the specific example. One of ordinary skill in the art would readily recognize from the application as a whole that the Applicant had possession of the claimed invention. 
Paragraphs [0056]-[0059] include examples relating to treasure or scavenger hunts using handheld gaming machines, including the use of location-based clues or hints and receiving "proof of play" data from upright gaming machines for completing certain acts. Although not all treasure or scavenger hunts require acts or tasks be completed in a particular order, one of ordinary skill in the art would recognize that an obvious variation of a treasure hunt incorporates the ordered completion of tasks or acts through sequenced distribution of clues or hints to obtain a reward (e.g., enabling game content, a game feature, or an award at the mobile handheld device). For example, paragraphs [0131]-[0135] describe a treasure hunt that requires the player to physically move to different locations in order to receive clues, where revealing clues based on location implicitly imparts a sequence to completion of the acts or tasks of the treasure hunt.”	The Examiner disagrees. While the specification does disclose of a scavenger hunt, it still fails to incorporate the playing of a wagering game as a part of the scavenger hunt. The specification discloses that the playing of wagering games as a result of the scavenger hunt results in an “award” presented to the player such as the unlocking of a game or a game feature. This is not the same as what the limitations implies. The limitation implies that the playing of a wagering game is basically a “step” to a scavenger hunt in which a player must play a wagering game as a “proof of play” in which the player will be presented with an indication on where to go to find a second wagering machine. However, the specification, especially paragraph 58, indicates that when a “proof of play” has been determined (eg: a player playing a predetermined minimum amount of money), games or game features are unlocked. Basically, the specification indicates that the playing of a wagering machine results in the unlocking of a game or a game features, not the result of a “proof of play” being transmitted and the player so that the player will then be presented with a “hint” on where to go next to find a second gaming machine.
	While the specification does go into detail a scavenger hunt, it does not explicitly disclose that the playing of a wagering game is a “step” in the scavenger hunt game (ie: carrying out an act at one place before moving on to a different location to carrying out the next act). What the specification discloses seems to indicate that the playing of a wagering game is basically the “end” of a scavenger hunt. To further elaborate, the 


 “Additionally, paragraph [0057] states "[t]he handheld gaming machine 110 may, in at least some aspects of the above search and find concepts, provide continuous or intermittent clues as to the whereabouts of the object(s) of the treasure hunt," and "[f]or example, in at least one aspect, the distance between objects increases with each successive find, so that to get the larger awards, the player has to move faster and faster to find the next successive object..." (emphasis added). One of ordinary skill in the art would recognize that, to ensure the distance between objects increases with each find, the system provides the location-based clues or hints (i.e., the indicator recited in claim 1) described in paragraphs [0056]-[0059] in a sequential or ordered manner intermittently (e.g., after completion of a task or act) even without the inclusion of the teachings from paragraph [0060]. 
It is noted that paragraph [0056] states the scavenger or treasure hunt games may include a wagering game or a non-wagering activity, and paragraph [0133] defines "objects" in the context of scavenger or treasure hunt games as including "more generally, representations of states within the gaming logic such as, but not limited to, a flag/switch, counter, data elements, and/or instructions that 
permit or prohibit subsequent actions based on the state thereof (e.g., on/off, a particular count, a particular data element in a memory device, etc.)." Thus, the objects described in [0057] include performance of certain acts on wagering game machines. 
	The above definition of "objects" in paragraph [0133] contrasts with the interpretation taken in the Office Action, particularly in relation to paragraph [0056]. The definition of objects provided in the specification in relation to scavenger or treasure hunts facilitate the details in each example given in the description, particularly the details not tied to the corresponding example, to be applied to a plurality of embodiments or aspects of the applications.”
	The Examiner disagrees. While paragraphs 56-60 does disclose of players “finding” objects, such as wagering games, there is no disclosure that “finding” an objects and playing such an object would result in the player being presented with an indication on where to go next for a second gaming machine. To further elaborate, the Examiner believes the applicant is trying to apply a “scavenger hunt” game in which the playing of wagering games is “step” or act that the player must go through before moving onto the next “step” or act (ie: moving to a second gaming machine) in the scavenger hunt. However, the issue is that the specification describes that the “act” of playing a wagering game results in content being unlocked in the player’s handheld devices, not further “hints” or indications on where to go next.

“The application describes a variety of location-based technology for tracking location of a device and presenting data associated with the tracked location. More specifically, as one example, paragraphs [0135]-[0141] describe a variety of location-tracking technology for use with the handheld gaming machine and its environment such that data regarding location of the handheld gaming machine and/or other devices may be available to cause the player associated with the handheld gaming machine to physically move from one location to another (e.g., providing a location-based indicator associated with a second gaming machine, where an act is performed by the player to unlock a particular award). Accordingly, informing a player of a subsequent task or act through providing location-based indicators is well within the teachings of the application. 
Moreover, the ordered task completion described in paragraph [0060] is described at least partially in relation to persistence games, where progress of task completion is stored for subsequent play. The specific example of a persistence game given in paragraph [0060] relates to a "can't lose" symbol that is collected from a single upright machine or from a plurality of upright machines by the handheld gaming machine. Once a certain minimum number of these symbols are collected, the player is eligible for new content, an award, and/or an experience. The description in paragraph [0060] following this example ("Thus, an upright gaming machine 10 is configured, in at least some aspects, to provide content and data, such as wins, outcomes, wagers, etc., to the handheld gaming machine 110 at least upon the completion of a task or goal and to optionally inform a player that they are to move on to the next task or goal.") is not described in a manner tied specifically to the example given above, but rather is provided as a general aspect of the embodiments described by the application to be combined with other teachings within the application.”
With regard to paragraph 60, the Examiner would like to reiterate that the paragraph further discloses how the playing of a wagering game results in content being unlocked for a player’s handheld gaming machine. The paragraph seems to emphasize that the playing of an upright wagering machine results in content being “unlocked” for a player’s handheld gaming machine. Regarding paragraphs 135-141, while they do disclose of keeping track of a player’s handheld gaming machine, they fail to disclose the subject matter describing players carrying out an “act” at a wagering machine and then being presented with an indication on where to go next to find a second wagering machine.
 
“One of ordinary skill in the art would recognize that both the scavenger or treasure hunts involving the completion of a set of acts (i.e., "objects" as defined above) at gaming machines and the persistence games involving ordered tasks completed across multiple gaming machines described in the application fall within the same genus supporting claim 1. The application further supports this by stating in paragraph [0149] that "any of the above aspects may be implemented as a persistent-state game. Thus, a player may be permitted to stop a persistent-state treasure hunt game or quest at any desired point of game play and resume the game or quest at the point where the player previously left the game or quest." Accordingly, while Applicant disagrees that claim 1 incorporates support from two separate embodiments, claim 1 does in fact support the combination of the teachings of paragraphs [0056]-[0059] and paragraph [0060]. 
	Support for claim 1 can be found, for example (and without limitation), in paragraphs [0056]- [0060], [0135]-[0141], and [0149]. The afore-mentioned recitation of claim 1 cited by the Office Action is supported at least by paragraph [0057] with additional support provided by paragraphs [0060] and [0131]-[0135]. Accordingly, for at least the reasons set forth above, Applicant submits claim 1 complies with the written description requirement. 
	To the extent claims 8 and 13 include recitations substantially similar to the recitations of claim 1, Applicant submits claims 8 and 13 likewise comply with the written description requirement. 
	Claims 2-5, 7, 9-12, and 14-21 are rejected due to depending from rejected claims 1, 8, and 13. Accordingly, Applicant submits claims 2-5, 7, 9-12, and 14-21 likewise comply with the written description requirement for at least the same reasons as claims 1, 8, and 13. 
	For at least the reasons set forth above, Applicant respectfully requests the §112 rejection of claims 1-5 and 7-21 be withdrawn.”
	The Examiner disagrees. All the suggested paragraphs disclose of a scavenger hunt game in which the playing of a wagering game results in the “unlocking” of content on a player’s handheld gaming machine. This is not the same as what the claim language describes which is the playing of a wagering game results in a “proof of play” being transmitted to the player’s handheld gaming machine and the transmission of an .	
	Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 5712701344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715